         Case 1:18-cr-00210-JPW Document 157 Filed 02/18/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                    : Criminal No. 1:18-CR-00210-001
                                            :
                      v.                    :
                                            :
ANTHONY GILBERT-BROWN,                      : Judge Jennifer P. Wilson
              Defendant                     :


                    PRAECIPE TO ENTER APPEARANCE OF COUNSEL

TO THE CLERK:

       Please enter the appearance of Sandra Thompson, Esq., Law Office of Sandra Thompson

LLC, on behalf of Defendant Anthony Gilbert- Brown in these matters for the purpose of

providing legal representation on appeal.


DATED: February 18, 2021                    Respectfully Submitted:

                                            s/ Sandra Thompson
                                            Sandra Thompson, Esq. PA I.D. 84345
                                            Law Office of Sandra Thompson, LLC
                                            351 E. Princess St., P.O. Box 1901
                                            York, PA 17405
                                            Telephone/Fax: 215-987-3650
                                            Email: sthompsonLLC@gmail.com
        Case 1:18-cr-00210-JPW Document 157 Filed 02/18/21 Page 2 of 2




                          UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                    : Criminal No. 1:18-CR-00210-001
                                            :
                      v.                    :
                                            :
ANTHONY GILBERT-BROWN,                      : Judge Jennifer P. Wilson
              Defendant                     :


                                    PROOF OF SERVICE

       I, Sandra Thompson, Esq., do hereby certify that the Government was served with a true

and correct copy of Counsel’s Praecipe to Enter Appearance pursuant to LR 5.7 by electronic

means to the extent and in the manner authorized by the Standing Order regarding Electronic

Case Filing Policies and Procedures and the ECF User Manual as follows:

Daryl Ford Bloom, Esq        Email: Daryl.Bloom@usdoj.gov
U.S. Attorney's Office
228 Walnut Street, Suite 220
P.O. Box 11754
Harrisburg, PA 17108         Counsel for the Government


William A. Fetterhoff, Esq Email: wfetterhoff@live.com
Myers Brier & Kelly
240 North Third Street, Suite 501
P.O. Box 1161
Harrisburg, PA 17108-1161 Counsel of record for Defendant


DATED: February 18, 2021                    Respectfully Submitted:


                                            s/ Sandra Thompson
                                            Sandra Thompson, Esq. PA I.D. 84345
                                            Law Office of Sandra Thompson, LLC
                                            351 E. Princess St., P.O. Box 1901
                                            York, PA 17405
                                            Telephone/Fax: 215-987-3650
                                            Email: sthompsonLLC@gmail.com
                                            Counsel for Defendant
